DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments, see remarks made in amendment, filed 07/28/2022, with respect to the drawings have been fully considered and the drawing objection is withdrawn.
	Applicant’s arguments, see remarks made in amendment, filed 07/28/2022, with respect to the rejection of claim 20 under 35 U.S.C. 101 have been fully considered and the rejection is withdrawn.	Applicant’s arguments, see remarks made in amendment, filed 07/28/2022, with respect to the rejections of claims 1-19 under 35 U.S.C. 112(b) have been fully considered and the rejection is withdrawn.
Applicant’s arguments, see remarks made in amendment, filed 07/28/2022, with respect to the rejections of claims 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of U.S. Patent Application Publication No.: 2018/0293707 (EL-Khamy et al.).
Claim Objections
Claim 20 is objected to because of the following informalities: the limitation “the non-transitory computer storage medium story instructions for carrying out the method according to claim 1 when the program is loaded and executed by a programable apparatus” should recite “the non-transitory computer storage medium storing instructions for carrying out the method according to claim 1 and executed by a programable apparatus.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7, 9, and 19-20 are rejected under 35 U.S.C. as being unpatentable over of U.S. Patent Application Publication No.: 2018/0293707 (EL-Khamy et al.) (hereinafter El-Khamy), in view of "Three-dimensional super-resolution and localization of dense clusters of single molecules." Scientific reports 4.1 (2014): 1-8.) (Barsic et al.) (hereinafter Barsic).
	Regarding claim 1, El-Khamy teaches a computer method for reconstructing at least one synthetic dense super-resolution image (ANNA-SMLM(ki)) from at least one low-information-content image (SMLM (ki), Li), the at least one low-information-content image comprising a low-resolution wide-field image (Li), the method comprising: (El-Khamy, Abstract: “

    PNG
    media_image1.png
    176
    429
    media_image1.png
    Greyscale
”)
	obtaining the at least one low-information-content image (El-Khamy, para. [0053]: “ 

    PNG
    media_image2.png
    196
    426
    media_image2.png
    Greyscale
”);
	inputting the at least one obtained low-information-content image to an artificial neural network (El-Khamy, para. [0056]; FIG. 2: “

    PNG
    media_image3.png
    252
    428
    media_image3.png
    Greyscale
”;

    PNG
    media_image4.png
    510
    1039
    media_image4.png
    Greyscale
), and
	obtaining the synthetic dense super-resolution image from the artificial neural network (El-Khamy, para. [0062]: “

    PNG
    media_image5.png
    241
    433
    media_image5.png
    Greyscale
”);
wherein the artificial neural network has been trained with training data comprising: at least partially corresponding low-resolution wide-field images (Li), and corresponding dense super-resolution images (SMLM(Ki)) as a function of a training objective function comparing super-resolution images and corresponding outputs of the artificial neural network (El-Khamy, para. [0072]: “

    PNG
    media_image6.png
    460
    429
    media_image6.png
    Greyscale
”;
the predefined threshold quality is based on low resolution images and super-resolution images that are not inputs into the artificial neural network, but are input into the training objective function of the artificial neural network to test the output by creating a threshold; the outputs are compared to this threshold to see if they meet the standard of having a desired resolution (high-resolution enough); if it does not then the training data set is modified and the process begins again).
El-Khamy fails to teach 
	sparse localization images (SMLM(ki)) obtained from sequences of diffraction-limited images acquired by single molecule localization microscopy.
	Barsic teaches
sparse localization images (SMLM(ki)) obtained from sequences of diffraction-limited images acquired by single molecule localization microscopy (Barsic, page 1, para. 1: lines 1-9: “

    PNG
    media_image7.png
    237
    1050
    media_image7.png
    Greyscale
”).
 It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the training data including at least partially corresponding low-resolution wide-field images (Li), and corresponding dense super-resolution images (SMLM(Ki)) as a function of a training objective function, as taught by El-Khamy, to include sparse localization images (SMLM(ki)) obtained from sequences of diffraction-limited images acquired by single molecule localization microscopy, as taught by Barsic.
The suggestion/motivation for doing so would have been that in “single-molecule localization microscopy, sparse sets of emitters are localized by identifying well separated single-molecule images and fitting them to high precision, thereby achieving resolution better than the diffraction limit” (Barsic, page 1, para. 1, lines 1-2); further, “sparse means the image can be expressed by a number of coefficients K that is significantly smaller than the number of pixels used in the scene N (K<<N)” (Barsic, page 2, para. 2, lines 5-7).
Therefore, it would have been obvious to combine El-Khamy with Barsic to obtain the invention as specified by claim 1.
Regarding claim 2, El-Khamy, in view of Barsic teaches the method according to claim 1.
El-Khamy, in view of Barsic fails to teach
wherein the at least one low-information-content image further comprises a sparse localization image reconstructed from a sequence of diffraction-limited images according to single molecule localization microscopy image processing.
Barsic further teaches
 wherein the at least one low-information-content image further comprises a sparse localization image reconstructed from a sequence of diffraction-limited images according to single molecule localization microscopy image processing (Barsic, page 1, para. 1: lines 1-9; Barsic, page 3, col. 2, para. 3, lines 1-7, FIG. 3: “

    PNG
    media_image7.png
    237
    1050
    media_image7.png
    Greyscale
”; “

    PNG
    media_image8.png
    192
    653
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    445
    1000
    media_image9.png
    Greyscale
).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the at least one low-information-content image, as taught by El-Khamy, in view of Barsic, to include a sparse localization image reconstructed from a sequence of diffraction-limited images according to single molecule localization microscopy image processing, as further taught by Barsic.
	The suggestion/motivation for doing so would have been to be able to do high-resolution single molecule localization microscopy (SMLM) imaging via inputting SMLM images into an artificial neural network to improve temporal resolution by having a shorter period of acquisition without compromising spatial resolution.
Therefore, it would have been obvious to combine El-Khamy and Barsic, with Barsic further to obtain the invention as specified in claim 2.
Regarding claim 3, El-Khamy, in view of Barsic teaches the method according to claim 2, obtaining a sequence of raw images of diffraction-limited images and reconstructing the sparse localization image from the obtained sequence of diffraction-limited images (Barsic, page 1, para. 1: lines 1-9; Barsic, page 3, col. 2, para. 3, lines 1-7, FIG. 3: “

    PNG
    media_image7.png
    237
    1050
    media_image7.png
    Greyscale
”; “

    PNG
    media_image8.png
    192
    653
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    445
    1000
    media_image9.png
    Greyscale
).
	Regarding claim 4, El-Khamy, in view of Barsic teaches the method according to claim 3 wherein the low-resolution wide-field image corresponds at least partially to the diffraction-limited images used for reconstructing the sparse localization image (Barsic, page 2, col. 1, para. 1, lines 1-7, FIG. 3: “
	

    PNG
    media_image10.png
    304
    500
    media_image10.png
    Greyscale
”;

    PNG
    media_image9.png
    445
    1000
    media_image9.png
    Greyscale
).
Regarding claim 7, El-Khamy, in view of Barsic, teaches the method according to claim 1 wherein the training objective function comprises at least one parameter to select a subset of training data be inputted into the artificial neural network (El-Khamy, para. [0072]; para. [0085]: “

    PNG
    media_image11.png
    328
    428
    media_image11.png
    Greyscale
”; “

the parameter here to select a subset of training data is downscaling the pairs of patches from input low resolution images to a target scale and output ground truth images).
	Regarding claim 9, EL-Khamy, in view of Barsic, teaches the method according to claim 1. 
	EL-Khamy, in view of Barsic, fails to teach
wherein the sparse localization images are 3D sparse localization images and the dense super-resolution images are 3D dense super-resolution images.
	Barsic further teaches
wherein the sparse localization images are 3D sparse localization images and the dense super-resolution images are 3D dense super-resolution images (Barsic, page 1, para. 2; page 3, col. 2, para. 3, lines 1-7; FIG. 3, FIG. 4: “

    PNG
    media_image12.png
    244
    799
    media_image12.png
    Greyscale


    PNG
    media_image8.png
    192
    653
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    445
    1000
    media_image9.png
    Greyscale
;

    PNG
    media_image13.png
    577
    1000
    media_image13.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the sparse localization images and the dense super-resolution images, as taught by El-Khamy, in view of Barsic, to further include 3D sparse localization images and 3D dense super-resolution images, respectively, as further taught by Barsic.
The suggestion/motivation for doing so would have been to utilize 3D imaging which “enables faster acquisition times for 3D single-molecule localization microscopy, which is critical for live-cell super resolution imaging” (Barsic, page 1, para. 2).
Therefore, it would have been obvious to combine El-Khamy and Barsic, with Barsic further to obtain the invention as specified in claim 9.
With regards to claim 19, it recites the functions of the apparatus of claim 1 as a process. Thus, the analysis in rejecting claim 1 is equally applicable to claim 19.
Regarding claim 20, El-Khamy, in view of Barsic, teaches a non-transitory computer storage medium for a programmable apparatus, the non-transitory computer storage medium storing instructions for carrying out the method according to claim 1 when the program is loaded and executed by a programmable apparatus (El-Khamy, para. [0090]: “

    PNG
    media_image14.png
    212
    432
    media_image14.png
    Greyscale
”).
Claim 11, 14-15, and 17 are rejected under 35 U.S.C. as being unpatentable over Barsic, in view of El-Khamy.
Regarding claim 11, Barsic teaches a computer method for reconstructing at least one dense super-resolution image from a sequence of diffraction-limited images acquired by single molecule localization microscopy, the method comprising: obtaining a sequence of diffraction-limited images acquired by single molecule localization microscopy (Barsic, page 1, para. 1: lines 1-9; page 3, col. 2, para. 3, lines 1-7: “

    PNG
    media_image7.png
    237
    1050
    media_image7.png
    Greyscale
”); “

    PNG
    media_image8.png
    192
    653
    media_image8.png
    Greyscale
”);
reconstructing a sparse localization image from the obtained sequence of diffraction-limited images according to single molecule localization microscopy image processing (Barsic, page 2, col. 1, para. 1, lines 1-7, FIG. 3: “

    PNG
    media_image10.png
    304
    500
    media_image10.png
    Greyscale
”;

    PNG
    media_image9.png
    445
    1000
    media_image9.png
    Greyscale
); and
pairs of sparse localization images and corresponding dense super-resolution images (Barsic, page 2, col. 1, para. 1, lines 1-7, FIG. 3, FIG. 4: “

    PNG
    media_image10.png
    304
    500
    media_image10.png
    Greyscale
”);

    PNG
    media_image9.png
    445
    1000
    media_image9.png
    Greyscale
;

    PNG
    media_image13.png
    577
    1000
    media_image13.png
    Greyscale
).
	Barsic fails to teach
	inputting the reconstructed image to an artificial neural network, obtaining a synthetic dense super-resolution image from the artificial neural network, and wherein the artificial neural network has been trained with training data as a function of a training objective function comparing dense super-resolution images and corresponding outputs of the artificial neural network.
	El-Khamy teaches
	inputting the reconstructed image to an artificial neural network, (El-Khamy, para. [0056]; FIG. 2: “

    PNG
    media_image3.png
    252
    428
    media_image3.png
    Greyscale
”;

    PNG
    media_image4.png
    510
    1039
    media_image4.png
    Greyscale
) 
obtaining a synthetic dense super-resolution image from the artificial neural network (El-Khamy, para. [0062]: “

    PNG
    media_image5.png
    241
    433
    media_image5.png
    Greyscale
”), and 
wherein the artificial neural network has been trained with training data as a function of a training objective function comparing dense super-resolution images and corresponding outputs of the artificial neural network (El-Khamy, para. [0072]: “

    PNG
    media_image6.png
    460
    429
    media_image6.png
    Greyscale
”;
the predefined threshold quality is based on low resolution images and super-resolution images that are not inputs into the artificial neural network, but are input into the training objective function of the artificial neural network to test the output by creating a threshold; the outputs are compared to this threshold to see if they meet the standard of having a desired resolution (high-resolution enough); if it does not then the training data set is modified and the process begins again).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the computer method for reconstructing at least one dense super-resolution image, as taught by Barsic, to include inputting the reconstructed image to an artificial neural network, obtaining a synthetic dense super-resolution image from the artificial neural network, and wherein the artificial neural network has been trained with training data as a function of a training objective function comparing dense super-resolution images and corresponding outputs of the artificial neural network, as taught by El-Khamy.
The suggestion/motivation for doing so would have been to be able to do high-resolution single molecule localization microscopy (SMLM) imaging via inputting SMLM images into an artificial neural network to improve temporal resolution by having a shorter period of acquisition without compromising spatial resolution.
Therefore, it would have been obvious to combine Barsic with El-Khamy, to obtain the invention as specified in claim 11.
	Regarding claim 14, Barsic, in view of El-Khamy, teaches the method according to claim 11 wherein the diffraction-limited images of the obtained sequence correspond to a predetermined field of view, the steps of obtaining a sequence of diffraction-limited images, reconstructing a sparse localization image from the obtained sequence of diffraction-limited images, (Barsic, page 1, para. 1, lines 1-3: “in single-molecule localization microscopy, sparse sets of emitters are localized by identifying well separated single-molecule images and fitting them to high precision, thereby achieving resolution better than the diffraction limit”; Barsic, page 3, col. 2, para. 3, lines 1-7: “an example application in a large-scale super-resolution image is shown in part (b) of Fig. 5; the reconstruction image was compiled from more than 30,000 frames, and the image clearly demonstrates 3D super-resolution capabilities”; Barsic, page 2, col. 1, para. 1, lines 1-4: “the key observation behind the methods proposed here is the fact that raw images in single-molecule localization microscopy are a combination of sparse (possibly overlapping) molecule images and noise from different sources”; Barsic, page 2, col. 1 para. 2, lines 5-7: “sparse means the image can be expressed by a number of coefficients K that is significantly smaller than the number of pixels used in the scene N (K<< N)” (see Figure 3); Barsic, page 4, Figure 5, lines 1-3: “figure 5; large-scale experimental implementation; a standard fluorescence image is shown in (a); the 3D super-resolution image (b) of labeled tubulin in PtK1 cells demonstrates that the method can be applied to localization-based super-resolution imaging with a wide field of view; the small box on the right side of (b) indicates the region that is used for subsequent detailed analysis. Scale bar: 1 mm”)
inputting the image to the artificial neural network, and obtaining a synthetic dense super-resolution image from the artificial neural network being repeated periodically for the same field of view (El-Khamy, para. [0072]: “

    PNG
    media_image6.png
    460
    429
    media_image6.png
    Greyscale
”;
if a higher resolution is desired than the super resolution imaging system 100 repeats steps of inputting training data via steps 304 and 306 periodically for the same field of view until the dense super-resolution image from the artificial neural network meets a predetermined threshold).
Regarding claim 15, Barsic, in view of El-Khamy, teaches the method of claim 11, further comprising training the artificial neural network (El-Khamy, para. [0072]: “

    PNG
    media_image6.png
    460
    429
    media_image6.png
    Greyscale
”) and
pairing spare localization images and corresponding dense super resolution images for training the neural network (Barsic, page 2, col. 1, para. 1, lines 1-7, FIG. 3, FIG. 4: “

    PNG
    media_image10.png
    304
    500
    media_image10.png
    Greyscale
”);

    PNG
    media_image9.png
    445
    1000
    media_image9.png
    Greyscale
”;

    PNG
    media_image13.png
    577
    1000
    media_image13.png
    Greyscale

the sparse localization images from the raw images as well as the 3D super-resolution output images generated by the method of Barsic may be used as training data input into the artificial neural network of El-Khamy).
Regarding claim 17, Barsic, in view of El-Khamy, teaches the method of claim 11, wherein the sparse localization images are 3D sparse localization images and the dense super-resolution images are 3D dense super resolution images (Barsic, page 1, para. 2; page 3, col. 2, para. 3, lines 1-7; FIG. 3, FIG. 4: “

    PNG
    media_image12.png
    244
    799
    media_image12.png
    Greyscale
”; “

    PNG
    media_image8.png
    192
    653
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    445
    1000
    media_image9.png
    Greyscale
;

    PNG
    media_image13.png
    577
    1000
    media_image13.png
    Greyscale
). 
Claim 5 is rejected under 35 U.S.C 103 as being unpatentable over El-Khamy, in view of Barsic, in further view of U.S. Patent Application Publication No. 2018/0293713 A1 (Vogels).
Regarding claim 5, El-Khamy, in view of Barsic, teaches the method of claim 4.
El-Khamy, in view of Barsic, fails to teach
computing an error map, the error map representing a probability of errors to occur as a function of locations in the synthetic dense super-resolution image.
Vogels teaches 
computing an error map, the error map representing a probability of errors to occur as a function of locations in the synthetic dense super-resolution image (Vogels, page 16, para. [0208], lines 1-9: “the discriminator 1330 may generate an error map showing the image qualities in different regions of an image; the discriminator 1330 may be trained to analyze different patches of an image (which itself may be part of a larger image) and assign a quality metric to each patch, and output an error map accordingly”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the computer method for reconstructing at least one synthetic dense super-resolution image, as taught by El-Khamy, in view of Barsic, to further include computing an error map, the error map representing a probability of errors to occur as a function of locations in the synthetic dense super-resolution image, as taught by Vogels.
The suggestion/motivation would have been that “the error map can serve as a visual feedback for a user to judge the performance of the denoiser” (Vogels, para. [0028]).
Therefore, it would have been obvious to combine El-Khamy and Barsic, with Vogels, to obtain the invention as specified by claim 5.
Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over El-Khamy, in view of Barsic, in further view of "High-quality face image SR using conditional generative adversarial networks." arXiv preprint arXiv:1707.00737 (2017) (Bin et al.) (hereinafter Bin).
Regarding claim 8, El-Khamy, in view of Barsic, teaches the method of claim 1.
El-Khamy, in view of Barsic, fails to teach
wherein the training objective function comprises at least one of an objective function based on an artificial neural network of the conditional generative adversarial network type and wherein the low-resolution wide-field image inputted into the artificial neural network is used as a condition of the conditional generative adversarial network.
Bin teaches
wherein the training objective function comprises at least one of an objective function based on an artificial neural network of the conditional generative adversarial network type and wherein the low-resolution wide-field image inputted into the artificial neural network is used as a condition of the conditional generative adversarial network (Bin, page 1, abstract, lines 1-6: “we propose a novel single face image super-resolution method, which named Face Conditional Generative Adversarial Network (FCGAN), based on boundary equilibrium generative adversarial networks; without taking any facial prior information, our method can generate a high-resolution face image from a low-resolution one”; Bin, page 4, col. 1, para. 3, lines 1-8: “CelebA is a large-scale face attributes dataset with more than 200k celebrity images, each with 40 attribute annotation; we cropped the images and resize them to 128 x 128; we randomized the cropped images, and then used more than 180k images for training”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify training objective function, as taught by El-Khamy, in view of Barsic, to include at least one of an objective function based on an artificial neural network of the conditional generative adversarial network type and wherein the low-resolution wide-field image inputted into the artificial neural network is used as a condition of the conditional generative adversarial network, as taught by Bin.
The suggestion/motivation for doing so would have been that it “achieves high Peak Signal to Noise Ratio (PSNR), but also improves actual visual quality” (Bin, page 2, para. 1, lines 4-5).
Therefore, it would have been obvious to combine El-Khamy, in view of Barsic, with Bin, to obtain the invention as specified by claim 8.
Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over El-Khamy, in view of Barsic, in further view of “Multicolor super-resolution imaging with photo-switchable fluorescent probes." Science 317.5845 (2007): 1749-1753”) (Bates et al.) (hereinafter Bates).
Regarding claim 10, El-Khamy, in view of Barsic, teaches the method of claim 1.
El-Khamy, in view of Barsic, fails to teach
wherein the sparse localization images are multicolor sparse localization images and the dense super-resolution images are multicolor dense super-resolution images.
Bates teaches
wherein the sparse localization images are multicolor sparse localization images and the dense super-resolution images are multicolor dense super-resolution images (Bates, page 1749, abstract, lines 3-9: “we introduce a family of photo-switchable fluorescent probes and demonstrate multicolor stochastic optical reconstruction microscopy (STORM); each probe consists of a photo-switchable “reporter” fluorophore that can be cycled between fluorescent and dark states, and an “activator” that facilitates photo-activation of the reporter; combinatorial pairing of reporters and activators allows the creation of probes with many distinct colors; iterative, color-specific activation of sparse subsets of these probes allows their localization with nanometer accuracy, enabling the construction of a super-resolution STORM image”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the sparse localization images and the dense super-resolution images, as taught by El-Khamy, in view off Barsic, to be multicolor, as taught by Bates.
The suggestion/motivation for doing so would have been “noninvasive imaging of cells and tissues with molecular specificity; the availability of fluorescent probes in many colors and the ability to label specific gene products enable visualization of molecular interactions in biological samples” (Bates, page 1, para. 1, lines 3-8).
Therefore, it would have been obvious to combine El-Khamy and Barsic, with Bates, to obtain the invention as specified by claim 10. 
Claim 12 is rejected under 35 U.S.C 103 as being unpatentable over Barsic, in view of El-Khamy, and in further view of U.S. Patent Application Publication No.: 2018/0075581 (Shi et al.) (hereinafter Shi).
Regarding claim 12, Barsic, in view of El-Khamy, teaches the method according to claim 11, wherein the diffraction-limited images of the obtained sequence correspond to a first field of view of a field of study with steps of obtaining a sequence of diffraction-limited images, reconstructing a sparse localization image from the obtained sequence of diffraction-limited images (Barsic, page 1, para. 1, lines 1-3: “in single-molecule localization microscopy, sparse sets of emitters are localized by identifying well separated single-molecule images and fitting them to high precision, thereby achieving resolution better than the diffraction limit”; Barsic, page 3, col. 2, para. 3, lines 1-7: “an example application in a large-scale super-resolution image is shown in part (b) of Fig. 5; the reconstruction image was compiled from more than 30,000 frames, and the image clearly demonstrates 3D super-resolution capabilities”; Barsic, page 2, col. 1, para. 1, lines 1-4: “the key observation behind the methods proposed here is the fact that raw images in single-molecule localization microscopy are a combination of sparse (possibly overlapping) molecule images and noise from different sources”; Barsic, page 2, col. 1 para. 2, lines 5-7: “sparse means the image can be expressed by a number of coefficients K that is significantly smaller than the number of pixels used in the scene N (K<< N)” (see Figure 3); Barsic, page 4, Figure 5, lines 1-3: “figure 5; large-scale experimental implementation; a standard fluorescence image is shown in (a); the 3D super-resolution image (b) of labeled tubulin in PtK1 cells demonstrates that the method can be applied to localization-based super-resolution imaging with a wide field of view; the small box on the right side of (b) indicates the region that is used for subsequent detailed analysis. Scale bar: 1 mm”).
Barsic, in view of El-Khamy, fails to teach
inputting the image to the artificial neural network, and obtaining a synthetic dense super-resolution image from the artificial neural network being repeated for at least one second field of view of the field of study, the first and the second fields of view being different.
	Shi teaches
inputting the image to the artificial neural network, and obtaining a synthetic dense super-resolution image from the artificial neural network being repeated for at least one second field of view of the field of study, the first and the second fields of view being different (Shi, abstract; para. [0033]: “

    PNG
    media_image15.png
    327
    412
    media_image15.png
    Greyscale
”; “

    PNG
    media_image16.png
    102
    380
    media_image16.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the computer implemented method for reconstructing at least one synthetic dense super-resolution image, as taught by Barsic, in view of El-Khamy, to include inputting the image to the artificial neural network, and obtaining a synthetic dense super-resolution image from the artificial neural network being repeated for at least one second field of view of the field of study, the first and the second fields of view being different, as taught by Shi. Further, Shi and Barsic, in view of El-Khamy, are in the same field of endeavor of inputting low-resolution images into a neural network and outputting high-high resolution images.
The suggestion/motivation for doing so would have been to have super-resolution images of a biological sample from multiple viewpoints and to be able to see how spatial differences in imaging change the ability of the neural network to generate a super-resolution image.
Therefore, it would have been obvious to combine Barsic and El-Khamy, with Shi, to obtain the invention as specified by claim 12.
Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over Barsic, in view of El-Khamy, in view of Shi, and further in view of “Non-parametric image super-resolution using multiple images." IEEE International Conference on Image Processing 2005. Vol. 2. IEEE, 2005. (Gupta et al.) (hereinafter Gupta).
Regarding claim 13, Barsic, in view of El-Khamy, and in view of Shi teaches the method of claim 12, wherein the first and second field of view are contiguous within the field of study (Shi, para. [0033]: “

    PNG
    media_image16.png
    102
    380
    media_image16.png
    Greyscale
”).
	Barsic, in view of El-Khamy, and in view of Shi fails to teach
	creating a resulting image by stitching synthetic dense super-resolution images obtained from the artificial neural network.
	Gupta teaches
	creating a resulting image by stitching synthetic dense super-resolution images obtained from the artificial neural network (Gupta, Abstract: “

    PNG
    media_image17.png
    232
    408
    media_image17.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the computer implemented method for reconstructing at least one synthetic dense super-resolution image, as taught by Barsic, in view of El-Khamy, and in view of Shi, to include creating a resulting image by stitching synthetic dense super-resolution images obtained from the artificial neural network, as taught by Gupta.	
	The suggestion/motivation for doing so would have been so “observed images are translation rectified and stitched together into a high-resolution grid” (Gupta, page 1, col. 2, para. 2, lines 6-9) and so a composite image, such as a panoramic view, may be generated from numerous views of a biological sample that could not be otherwise captured from a single view and still maintain super-resolution.
	Therefore, it would have been obvious to combine Barsic, El-Khamy, and Shi, with Gupta, to obtain the invention as specified in claim 13.
Claim 18 is rejected under 35 U.S.C 103 as being unpatentable over Barsic, in view of El-Khamy, and in further view of Bates.
	Barsic, in view of El-Khamy, teaches the method according to claim 11.
	Barsic, in view of El-Khamy, fails to teach
	wherein the sparse localization images are multicolor sparse localization images and the dense super-resolution images are multicolor dense super-resolution images.
	Bates teaches
	wherein the sparse localization images are multicolor sparse localization images and the dense super-resolution images are multicolor dense super-resolution images (Bates, page 1749, abstract, lines 3-9: “we introduce a family of photo-switchable fluorescent probes and demonstrate multicolor stochastic optical reconstruction microscopy (STORM); each probe consists of a photo-switchable “reporter” fluorophore that can be cycled between fluorescent and dark states, and an “activator” that facilitates photo-activation of the reporter; combinatorial pairing of reporters and activators allows the creation of probes with many distinct colors; iterative, color-specific activation of sparse subsets of these probes allows their localization with nanometer accuracy, enabling the construction of a super-resolution STORM image”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the sparse localization images, and super-resolution images, as taught by Barsic, in view of El-Khamy, to be multicolor, as taught by Bates.
The suggestion/motivation for doing so would have been “noninvasive imaging of cells and tissues with molecular specificity; the availability of fluorescent probes in many colors and the ability to label specific gene products enable visualization of molecular interactions in biological samples” (Bates, page 1, para. 1, lines 3-8).
Therefore, it would have been obvious to combine Barsic and El-Khamy, with Bates to obtain the invention as specified by claim 18.
Allowable Subject Matter
Claim 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662